Braley, J.
The jury would have been warranted in finding on the evidence introduced by the plaintiff, that the ladder, the breaking of which caused his injuries, was the only means of access to the roof which the defendant had engaged the plaintiff to repair, and that by direction of the defendant’s agent in charge of the premises and of the repairs the plaintiff used the ladder which had become so weakened and defective as to be unsafe and dangerous, a condition not obvious but ascertainable on inspection. Boccella v. Holt-Fairchild Co. 217 Mass. 161, 162.
It would follow from these findings that, having undertaken to provide the plaintiff with an appliance for the performance of the work, without the use of which the repairs could not be made, the defendant was bound to furnish a reasonably safe ladder; and it was for the jury to determine whether this duty had been discharged, or whether by the exercise of reasonable diligence the *331defect could have been ascertained and remedied. Blohm v. Boston Elevated Railway, 221 Mass. 390, 392, 393.
In accordance with the terms of the report the plaintiff is to have judgment in the sum of $2,500.

So ordered.